Case 2:19-cv-10503-GW-MAA Document 49 Filed 12/01/20 Page 1 of 2 Page ID #:1261

                                                                     JS-6
   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10    DUSTIN GLODNEY,                     )    Case No. CV 19-10503-GW-MAAx
                                            )
  11                   Plaintiff,           )
                                            )
  12         v.                             )    ORDER DISMISSING THE
                                            )    ENTIRE ACTION WITH
  13    TRAVELERS COMMERCIAL                )    PREJUDICE
        INSURANCE COMPANY, a                )
  14    Connecticut corporation; AND DOES   )
        1-50, INCLUSIVE,                    )
  15                                        )
                       Defendants.          )
  16                                        )
                                            )
  17                                        )
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             1
                  ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
Case 2:19-cv-10503-GW-MAA Document 49 Filed 12/01/20 Page 2 of 2 Page ID #:1262




   1         Having considered the Stipulation to Dismiss the Entire Action with
   2   Prejudice filed by Defendant Travelers Commercial Insurance Company and
   3   Plaintiff Dustin Glodney, and for good cause shown,
   4   IT IS HEREBY ORDERED THAT:
   5      1. This entire action is dismissed with prejudice; and
   6      2. Each Party is to bear its own attorneys’ fees and costs.
   7
   8         IT IS SO ORDERED.
   9
  10   Dated: December 1, 2020
  11
  12
  13
                                                  Honorable George H. Wu
  14                                              United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  2

                 ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
